Exhibit 99.1 Location Based Technologies Launches New LoadRackTracker.com Website as Part of $1.2M Project New Consumer Website for Trucking Channel Partner (Business Wire) - On Thursday, January 14, 2010, in Irvine, California, Location Based Technologies (OTCBB:LBAS - News), a leading-edge service provider of personal, pet, and asset location devices, today announced that they have completed the commercial ready website for their channel partner, LoadRack.com, LLC. The public website is now available for review at www.loadracktracker.com. “Like all the products and services developed by the PocketFinder team, it delivers a unique user interface and service offerings along with all of the functionality including geo-fencing, location and direction. For the customized LoadRackTracker system the PocketFinder team has developed a specialized temperature and door status alert system,” explains Dave Morse, CEO of LBT. “The new consumer ready website is the last tool needed for our channel partner to be able to begin sales and for us to deliver product.” This new application of technology allows industry leaders to be able to monitor the status of temperature controlled loads from pick-up to delivery and to increase the visibility and integrity of the load for brokers, shippers, and carriers throughout the supply chain. This solution delivers benefits that result in better utilization of trucking capacity, better coordination of resources, and information integrity. About
